Citation Nr: 9906870	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran filed a claim for compensation benefits for PTSD 
on September 21, 1995.  This claim was initially denied upon 
rating decision in June 1996.  The veteran appealed and 
service connection for PTSD was granted upon rating decision 
in June 1997.  A 10 percent rating from September 21, 1995 
was granted.  This was the date that the claim for service 
connection for PTSD was filed.  The veteran expressed 
disagreement with this determination, and upon rating 
determination in June 1998, the RO granted an increased 
evaluation of 30 percent and again assigned an effective date 
from the date the claim was filed, September 21, 1995.  The 
veteran has continued his appeal.  Since he continues to 
disagree with the current rating assigned, the claim for a 
rating above 30 percent for PTSD remains at issue on appeal.  
Ab. v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. At 9.  In other cases, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increased based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
In this case, rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest rating awarded retroactive 
to the earliest effective date assignable.  It is evident 
that the rating action by the RO contemplated all the 
relevant evidence of record.  Accordingly, although the RO 
characterized this issue as an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  As 
manifestations of his PTSD, the appellant is emotionally 
detached and removed from others.  He exhibits anger and 
irritability, and a recent examiner found that his symptoms 
were moderate in degree.  

2.  After separation from service, the veteran worked at a 
grocery store from 1968 through 1976.  More recently, he 
worked from 1986 until 1994, he worked at Boeing Surplus.  He 
states that he was laid off ostensibly because there was a 
reduction in the work force, but he believes it was primarily 
due to his increasing memory problems.  He has received 
Social Security benefits since 1994.  

3.  During the interval since the original grant of service 
connection and the original award of compensation benefits, 
effective September 21, 1995, the manifestations of PTSD did 
not produce more than distinct, unambiguous and moderately 
large impairment of social and industrial adaptability at any 
time.

4.  The manifestations of PTSD did not produce a level of 
social or industrial impairment as of or since November 7, 
1996, marked by more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.132, Diagnostic Code 
(DC) 9411 (1996); 38 C.F.R. § 4.130, DC 9411, 9400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records does not reveal that 
the veteran was treated for a psychiatric disorder.  
Postservice private and VA records include documents dated 
from 1967 through 1998 that reflect treatment for various 
disabilities.  Pertinent reports include a private record 
from April 1991 in which it was noted that the appellant had 
had a posterior fossa cerebral infarction approximately 8 
years earlier.  He was being seen for a grand mal seizure 
that occurred in his sleep.  

In December 1993, the appellant was referred for 
neuropsychiatric evaluation for difficulties of short-term 
memory problems.  He indicated that his position at his place 
of employment had been eliminated, partially due to this 
memory deficit.  

Additional private records include a private physician's 
neuropsychological evaluation from January 1994.  The 
examiner noted that the patient carried diagnoses of 
essential thrombocytosis and secondary recurrent embolic 
disease and was being evaluated due to progressive memory 
disturbances.  It was noted that his medical history included 
cardiovascular disease with brain stem cerebral vascular 
accident in 1985.  He had also undergone coronary artery 
bypass surgeries in 1973 and 1976 and had a probable 
myocardial infarction in 1979.  Associated with his medical 
difficulties were cognitive complaints consisting of memory 
difficulties that could be traced back to 1985 and appeared 
to be worsening.  Following evaluation and testing, it was 
the examiner's opinion that the veteran's present 
neurological findings indicated a pattern of cognitive 
difficulties consistent with vascularly induced 
encephalopathy.  

A Social Security decision dated in December 1994 reflects 
that the veteran was entitled to a period of disability 
beginning in February 1994.  It was noted that this decision 
was based on clinical findings that showed that he suffered 
from severe organic mental disorder from recurrent embolic 
disease, seizure disorder, and thrombocytosis.  It was noted 
that he had a history of recurrent embolic disease that 
caused encephalopathy or brain disease with resulting memory 
and cognitive deficits.  His symptoms included 
disorientation, memory impairment, thought disturbance, 
personality changes, impaired pulse control, and loss of 
measured intellectual ability.  It was noted that his organic 
mental disorder caused significant functional limitations.  

A private record dated in July 1994 reflects that the 
appellant's cognitive skills had improved following 
rehabilitation consultation and memory training.  In October 
1994, the veteran reported that his thinking and neurological 
status was essentially unchanged from earlier that year.  

Upon VA Social and Industrial survey in March 1996, the 
veteran gave an employment history which included employment 
at "Safeway" from 1968 until 1976.  He said that he 
advanced and did well at this job.  He requested a transfer 
at one point to become the safety coordinator because he knew 
that he was having health problems and some cognitive 
difficulties.  After six years in this position, however, he 
was laid off when there was reduction in work force.  The 
veteran believed, however, that he was laid off at that time 
due to his increasing physical and mental limitations caused 
by his organic mental disorder.  After being laid off, he was 
hired at "Boeing" and/or "Boeing Surplus" where he worked 
from 1986 until he was laid off again in 1994.  Again, his 
losing his job was ostensibly due to a reduction in work 
force, but he believed that he lost his job primarily because 
of increasing memory problems that caused increasing 
limitations in his work performance and abilities.  He had 
not worked since that time and received Social Security 
benefits.  He said that his work performance was excellent 
until he was limited by cognitive and physical problems.  He 
always had gotten along well with others and was well liked 
by his colleagues and superiors.  He did not receive any 
formal mental health care.  

The veteran indicated that he had been married since 1968 and 
had five children.  He reported a fairly active social life, 
attending church, socializing with friends and his extended 
family.  He said that his social life had not changed 
markedly as a result of his neurological difficulties.  He 
spent his days doing projects around the house and tending to 
chores.  He said that he while he accomplished these projects 
and chores, they were done very slowly due to his memory 
impairment.  

A 1996 statement was received from the veteran regarding his 
inservice stressors.  Upon rating decision in June 1996, 
however, the RO denied service connection for PTSD noting 
that the cited evidence did not show that the appellant 
suffered from symptoms associated with PTSD.  It was noted 
that both the neuropsychological evaluation from January 1994 
and the March 1996 Social and Industrial survey reflected 
that his symptoms were due to cognitive impairment related to 
organic mental disorder secondary to embolic disease with 
encephalopathy.  

Additional records submitted include a VA hospital summary 
from April 8, 1996, to April 23, 1996, which shows a 
"provisional" diagnosis of PTSD.  His history of cognitive 
difficulties as secondary to cerebral vascular accident was 
noted.  Regarding his PTSD symptomatology, he had difficulty 
offering symptoms besides anger problems and increasing 
startle response.  He denied intrusive memories, flashbacks, 
hypervigilance, nightmares, or hallucinatory experiences.  He 
endorsed some numbing but described it as in the past without 
significant impact on current functioning.  He denied general 
hostility/anger, but the examiner noted that the veteran's 
scores on a stress experiences questionnaire were high.  
During the hospital course, the provisional diagnosis of PTSD 
was made.  It was noted when the appellant was admitted it 
seemed to become quite obvious that he was very well defended 
against his memories of his Vietnam experiences and had some 
difficulty accessing them while in treatment.  He 
participated in therapy group, but his cognitive difficulties 
made participation on some levels somewhat frustrating for 
him.  It was noted that there were one or two episodes where 
he had trouble controlling his temper.  By the time of 
discharge, he was very interested in continuing exploration 
of PTSD issues.  It was noted that Global Assessment 
Functioning (GAF) was 60.  

It was also indicated that he had depressive disorder for 
which medications were prescribed.  As for his cognitive 
disorder, it was noted that given his symptoms of anger 
"dyscontrol" and mood lability with difficulty of executive 
functioning, it was observed that his symptoms most resembled 
symptoms of frontal lobe syndrome rather than anger 
dyscontrol secondary to PTSD.  For that reason, the prognosis 
was somewhat guarded regarding improvement of his symptoms.  

In a July 1996 statement, a VA physician stated that it was 
her opinion that the veteran did have PTSD.  She reported 
that he had been treated since May of that year for this 
disorder.  

Upon VA psychiatric examination in December 1996, the 
examiner pointed out that the veteran's case presented some 
difficult diagnostic dilemmas.  It was noted that it was 
quite clear that the veteran was suffering from at least a 
moderate cognitive deficit involving memory, information 
processing, and the like which substantially resulted from 
his documented cranial vascular disease.  It was much less, 
clear, however, that he had had exhibited PTSD symptoms over 
the years.  He functioned quite well for a number of years 
until cognitive difficulties began to interfere.  Currently, 
in this examiner's opinion, the veteran did meet ("although 
barely") the criteria for PTSD.  It was noted that the 
veteran's forced retirement appeared to have been due to 
neurological reasons rather than psychiatric.  The diagnosis 
included mild PTSD, cognitive disorder presumed to be 
secondary to cerebrovascular disease, and depressive 
disorder, associated with cerebrovascular condition.  The GAF 
score was listed as 65.  

Upon rating decision in June 1997, the RO granted service 
connection for PTSD and assigned a 10 percent rating for this 
disability, effective from September 21, 1995.  This was the 
date that the veteran initially filed a claim for PTSD 
benefits.  

Added to the record in December 1997 was a July 1997 
statement as provided by a M.Ed., at the VA PTSD Outpatient 
Clinic and an August 1997 statement as provided by a VA 
psychologist.  The August 1997 statement reflects that the 
veteran had been in treatment since May 1996 for PTSD.  It 
was noted that the veteran had previously attended an 
inpatient PTSD treatment program in April 1996.  The August 
1997 statement reflects that the veteran had been seen by 
this physician for emotional adjustment due to his chronic 
illness.  It was noted that he had been seen on an individual 
basis and now attended group therapy session that dealt with 
coping with chronic illness.  

VA outpatient records from 1996 through 1998 were added to 
the file and reflect treatment for various disabilities to 
include depression and cognitive impairment.  Upon VA Social 
and Industrial survey evaluation conducted on May 18, 1998, 
the veteran reported that he continued to experience bouts of 
lability and some degree of anger and irritability which he 
believed moved him into a state of depression.  He treated 
his bouts of depression by laying down and taking a nap with 
some success.  He reported, however, that he experienced a 
general underlying state of depression due to his cognitive 
and memory difficulties.  The appellant indicated that these 
difficulties had impacted his social life in that he had not 
been able to make new friends.  He did maintain contact with 
old friends, however.  He reported an active social life in 
that he attended church 3-4 times per week, volunteering with 
the parish in various capacities, and having regular social 
contact with his extended family and friends and his 
children.  He also spent considerable time reading at home, 
although he usually had to reread most everything because he 
usually forgot what he read.  The social worker examiner 
noted that based on the veteran's presentation today and 
review of previous reports, he appeared to have a GAF rating 
of between 65 and 70 apart from the effects of the seizure 
disorder and cerebrovascular accident.  The veteran stated 
that the treatment he had undergone over the last two years 
at the VA facility had been of significant help in that he 
learned that he was not alone with his memories and 
discomforting thoughts about his experiences in Vietnam.  The 
veteran did not know whether his current condition and 
symptoms were in any way related to his Vietnam experiences.  
He left this interview emotionally stable, denying suicidal 
ideation.  He planned to continue treatment for his cardiac 
condition and participate in the follow-up group and 
medication treatment for depression and PTSD at the VA 
facility.  

Upon VA psychiatric examination on May 21, 1998, the examiner 
stated that he was to attempt to estimate the GAF score due 
to PTSD apart from the veteran's cognitive impairment.  It 
was noted that the veteran thought daily about his Vietnam 
experiences, but he did not believe that he had many related 
nightmares.  He generally avoided watching movies about 
Vietnam.  In addition, he tried to avoid thoughts, feelings 
or conversations associated with Vietnam and the activities 
that would arouse such recollections.  The veteran did report 
profound changes in his personality subsequent to his Vietnam 
experiences.  He was outgoing and friendly to individual 
prior to Vietnam, but upon his return, he had no interest in 
making connection with others.  The examiner noted that the 
veteran did demonstrate correspondingly significant emotional 
detachment and estrangement from others.  He exhibited 
significant restriction to his range of affect, and had 
symptoms of increased arousal as manifested by problems with 
irritability and anger.  It was noted that he had problems 
with concentrating and focusing on the task at hand.  This 
was thought to be both due to his PTSD and his tendency to 
attempt to avoid painful recollections and memories, and also 
due to his cognitive problems.  It did not appear that the 
veteran's sleep was impacted to any significant degree by his 
PTSD.  

Upon mental status evaluation, the veteran was emotionally 
detached and removed in the evaluation.  He had some 
difficulty in expressing himself and at time, he misspoke in 
choosing his words.  He was lucid, however, and quite aware.  
There seemed to be certain areas where he had more trouble 
putting his thoughts and feelings into words.  He was able to 
recall only one of three unrelated objects after three 
minutes.  He was, however, able to do serial 7s completely 
accurately down to 2, though he did this somewhat slowly.  
The veteran showed some constriction to his range of affect 
and significant underlying tension.  He additionally had mild 
dysphoria

The examiner concurred that the veteran did meet the full 
criteria for PTSD.  He concluded, however, that this disorder 
more closely reflected a moderate degree of severity, rather 
than the mild degree as reflected on previous VA examination.  
While the examiner expressed difficulty in separating out the 
GAF scale ratings for the veteran's cognitive impairment and 
the symptoms attributable to PTSD, he believed that PTSD 
symptomatology alone warranted a score of 60.  With 
consideration of his cognitive symptoms, the veteran's 
overall GAF score was approximately 40.  

In a June 1998 rating decision, the RO determined that the 
veteran's PTSD warranted an increased evaluation of 30 
percent.  This grant was awarded back to the date that the 
veteran opened his claim on September 21, 1995.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 55 to 60 is for "moderate difficulty in 
social, occupational, or school functioning."  Diagnostic 
and Statistical Manual for Mental Disorders, 32 4th ed. 
(1994), as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF score of 61-70 is consistent with some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. 

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The United States Court of Appeals for 
Veterans Claims (Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 6, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent].

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent].

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent].

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 30, 50, 70 and 100 
percent ratings:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

Analysis

The Board finds that the fundamental fact of this case is 
that neither application of the "old" (pre-November 7, 
1996) criteria or the "new" (November 7, 1996) criteria for 
rating the veteran's service-connected PTSD would support a 
finding of functional impairment warranting a rating in 
excess of the currently assigned 30 percent rating, at any 
time since the claim for service connection for this disorder 
was initially filed on September 21, 1995.  Thus, the Board 
finds that any deviation between the handling of this claim 
by the RO and the determination in Fenderson, supra., is 
harmless as the application of this recent Court decision 
could not result in the grant of a benefit.  On the other 
hand, the Board perceives a definite risk to the appellant 
that a readjudicaiton in light of Fenderson could well result 
in a determination that would be adverse to the claimant.  

The record demonstrates overwhelmingly that the claimant has 
a very disabling nonservice connected organic mental 
disability that has existed since the 1980's.   Indeed, no 
diagnosis of PTSD was made prior to April 1996.  Psychiatric 
examinations in December 1996 and more recently in May 1998 
provide the first detailed explanation of the symptoms 
reported by the appellant and observed by the examiner.  The 
only examiner that was a medical doctor who attempted to 
separate the veteran's service-connected symptoms from his 
nonservice-connected cognitive deficits was the physician who 
conducted the May 1998 evaluation.  At that time, the 
appellant was assigned a GAF score of 60, which under DSM 
III-R or the Revised DSM IV is consistent "moderate" 
symptoms or moderate difficulty in social and occupational 
functioning.  The Board notes that a social worker also found 
a GAF score that was generally in this range, although more 
consistent with "mild" symptoms.  

Numerous records in the claims file provide a detailed 
explanation of the symptoms reported by the appellant.  Such 
records include the private neuropsychiatric evaluation 
report from January 1994, the March 1996 VA social and 
industrial survey report, the VA April 1996 hospitalization 
report, the December 1996 VA psychiatric evaluation report, 
and the VA social and industrial survey report and 
examination reports from May 1998.  Nothing in the record 
suggests that the appellant's condition changed significantly 
for the worse between the time that PTSD was initially 
diagnosed in 1996 and the recent examination in 1998.  The 
symptoms reported since PTSD was diagnosed have essentially 
stayed the same.  His social life has been fairly active and 
includes interaction with his extended family and children, 
and involvement with activities at his church.  

The evidence shows that the appellant is somewhat depressed 
and exhibits some irritability and anger.  Additionally, he 
exhibits significant emotional detachment and estrangement 
and has some problems with concentration and focusing.  These 
symptoms were most recently noted to be of moderate severity.  
Any sleep disturbance is noted to be due to physical 
complaints, and while he reports that he thinks of Vietnam 
every day, he does not report experiencing nightmares on a 
regular basis.  He has a long history of cognitive deficits 
as a result of nonservice-connected cerebrovascular disease.  
Still, he worked until 1994 until his cognitive deficits 
apparently worsened in severity.  The record is negative for 
any delusions, hallucinations, or thoughts of suicide.  

The evidence summarized above does not demonstrate that the 
appellant's PTSD warrants a rating greater than 30 percent 
under the old mental disorders criteria.  He does not have 
considerable or severe impairment in his ability to establish 
and maintain effective or favorable relationships with 
people.  In fact, the appellant has been married to the same 
person for many years and has numerous children who he is 
close to.  He has indicated that while he has trouble making 
new friends, he is contact with many old friends and with his 
family and extended family friends.  

His reliability, flexibility, and efficiency levels that are 
due to PTSD symptoms alone are not so reduced as to 
considerably or severely impair his job performance.  An 
overview of the documents of records demonstrates that his 
employment ended in 1994 due to the nonservice connected 
cognitive deficits.  

The Board notes that he is not isolated in the community.  
Again, he apparently has a close knit family and is active at 
his church and volunteers for projects there.  Although there 
is indication of emotional detachment and estrangement with 
others, he apparently gets along with others well enough to 
interact with others on social occasions at church and 
elsewhere.  His symptoms do not border on the gross 
repudiation of reality.  For instance, he does not express 
hostility toward any one else.  He is not demonstrably unable 
to maintain or retain employment based on PTSD symptoms 
alone.  

The record fails also to support a rating of greater than 30 
percent under the new rating system for mental disorders.  
While the appellant does show some emotional detachment, 
flattening of affect and some problems with concentration and 
focus, at no time in the clinical records does he exhibit 
panic attacks, difficulty in understanding commands, 
impairment of memory (that is due to PTSD), or forgetting to 
complete tasks, significantly impaired judgment or abstract 
thinking, disturbances of motivation and mood, or significant 
difficulty in maintaining effective work and social 
relationships.  Additionally, it does not appear that the 
veteran is subject to episodes of unprovoked violence, or 
that he neglects personal appearance and hygiene.  Nor is 
there evidence that he exhibits symptoms such as gross 
impairment in thought processes or communication; delusions, 
hallucinations, or thoughts of suicide; grossly inappropriate 
behavior; persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living; 
disorientation to time or place, or memory loss for names of 
relatives or his own name.  

Thus, it is the Board's conclusion that the manifestations of 
the service connected PTSD clearly do not warrant a rating in 
excess of that currently assigned.  In this context, the 
Board must point out that the issue on appeal is entitlement 
to a higher rating, not the correctness of the current rating 
and particularly not the correctness of the RO's 
determination to avoid a "staged rating" and make the award 
of the 30 percent evaluation effective from the date of the 
claim.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  Additionally, 
the Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 18 -


- 1 -


